Title: Minutes of the Board of Visitors of the University of Virginia, 14 July 1830
From: 
To: 


                        
                            
                        
                        Wednesday the 14th. Present the same members, & Chapman Johnson and Joseph C. Cabell.
                            On motion resolved; That the sentence of the Faculty pronounced on the 22d. of May in the present year
                                expelling John Willis, a student of the University, is approved; and that the sentence pronounced on the 4th. of the
                                same month expelling the student, Robert W. Walton, is also approved.
                            Resolved, That a student may be permitted to change his dormitory, by the Chairman for good cause shewn.
                            Resolved, That, dismissed students shall be interdicted from the precincts in the same manner as suspended
                                students, and whenever a student shall be expelled dismissed, or suspended from the University, it shall be a part of
                                his sentence, that he is interdicted from the precincts, as prescribed in the Enactments, and that part shall be
                                communicated to him in writing.
                            Resolved, That students who have been expelled, suspended or dismissed, may hereafter be permitted to
                                come within the precincts of the University, on the written permission of the Chairman, for a stated time for good
                                cause shewn.
                            Resolved, That the words "Unless by leave of some professor", be stricken out from the 7th. Clause of Ch:
                                6. of the printed enactments at page 41, and that The following words, viz, Unless by leave of
                                    the Chairman in the manner prescribed by law, be inserted.
                            Resolved, That offences against the laws of the land may be left to the cognizance of the Civil
                                Magistrate, if claimed by him; or may be subjected by the Faculty to any of the punishments permitted by the
                                Enactments; and this whether the civil magistrate shall have taken cognizance of them or not; & that the 7th.
                                section of the 4th. Chapter of the printed enactments be repealed
                            Resolved, That the Board perceives with regret that any professor should regard himself at liberty to
                                alter or neglect the hour for the commencement of his lectures, or to direct the bell to be rung at any other time
                                than that prescribed by the Enactments, and indulge the hope that reflection will satisfy every professor that he
                                should prefer submitting to some personal inconvenience, rather than violate the positive provisions of a general law.
                            The accounts of the Bursar and Proctor were handed in.
                            The chairman of the Faculty laid before the Board the reports required by the Enactments together with
                                the weekly reports of the Professors.
                            The Board then adjourn till tomorrow 8. O.Clock.
                        
                            
                        
                    